Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (WO2012070577, English translation) in view of Fujino et al (JP2001275585, English translation).
Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.
Masuda, paragraph 11, teaches it is preferable to use iota carrageenan and kappa carrageenan from the viewpoint of gelling ability, and it is particularly preferable to use a mixture of iota carrageenan and kappa carrageenan. 

The content of kappa carrageenan is preferably 0.1% by mass or more, more preferably 0.3% by mass or more, based on the total amount of solid components, from the viewpoint of gelation strength, from the viewpoint of film strength (fragility). More preferably, it is 0.4 to 0.7% by mass.
Masuda, paragraph 19, teaches the content of (B) oxidized starch and / or bleached starch is preferably 90% by mass or less based on the total amount of solid components and preferably 60% by mass or more in terms of adhesive strength. 80% by mass is more preferable.
Therefore, the iota carrageenan to starch mass ratio ranges from .09-.444 and the carrageenan to starch mass ratio ranges from .093-.452. 
Although Masuda teaches oxidized starch and/or bleached starch, Masuda does not teach a heat-moisture-treated starch. 
Fujino, teaches modified starch. 
	Fujino, abstract, teaches a modified starch that has low viscosity and is irreducible, resistant to occurrence of the Maillard reaction.  The objective modified starch is produced by heating a moistened mixture of starch, moisture and salts and has the following properties: (1) having lowered gelatination temperature and lowered viscosity; (2) scarce occurrence of setback; (3) reduction in specific blue value (coloring reaction with iodine); (4) substantially irreducible; (5) increase of solubility in water at 
Fujino, paragraph 5, teaches it is intended to provide a modified starch that can be used to form a film on the surface to prevent oxidation during dry storage by dissolving and immersing it in an appropriate concentration, or spraying and attaching to the surface. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda to prevent oxidation during dry storage and to increase of solubility in water at 40oC. 
The modified starch as taught by Fujino reads a heat moisture treated starch as claimed in claim 1. 

Regarding claim 2, Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.

Regarding claim 3, Masuda, paragraph 12, teaches the content of iota carrageenan is preferably 8 to 40% by mass, more preferably 10 to 30% by mass, and particularly 15 to 20% by mass, based on the total amount of solid components,



Regarding claim 5, Masuda, paragraph 11, teaches it is preferable to use iota carrageenan and kappa carrageenan from the viewpoint of gelling ability, and it is particularly preferable to use a mixture of iota carrageenan and kappa carrageenan. 

Regarding claim 6, Masuda teaches the content of kappa carrageenan is preferably 0.1% by mass or more, more preferably 0.3% by mass or more, based on the total amount of solid components, from the viewpoint of gelation strength, from the viewpoint of film strength (fragility). More preferably, it is 0.4 to 0.7% by mass.

Regarding claim 8, Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.

Regarding claim 9, Masuda, paragraph 26, teaches FIG. 1 shows an example of a rotary die type soft capsule filling machine used in the present invention. The rotary die type soft capsule filling machine 10 is mainly composed of a rotating drum 13, a pair of rotating dies (die rolls) 16, and segments 17. First, the soft capsule coating liquid is supplied from the tank 11 and spread on the rotating drum 13 by the casting device 12, 
Masuda, paragraph 27, teaches the pair of film sheets are heated to a temperature required for adhesion (usually 40 ° C. or higher) by the segment 17, and the pressure of the die roll and the heat seal form a completely soft capsule on the adhesive surface. However, since the capsule contents. 
Masuda, paragraph 28, teaches for heating the film sheet, for example, a method of heating the rotating drum to 30 to 80 ° C., preferably 40 to 75 ° C., and a heating device such as an infrared heater or blowing warm air between the rotating drum and the mold are provided. It is done by the method of heating. The film sheet may be heated to a temperature higher than room temperature during the period from molding to the pair of rotary molds, and may be lowered to room temperature when the rotary mold is reached.


Fujino, abstract, teaches a modified starch is produced by heating a moistened mixture of starch. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a combination of the modified starch as taught by Fujino and oxidized starch as taught by Masuda to prevent oxidation during dry storage and to increase of solubility in water at 40oC.

Regarding claim 11, the iota carrageenan to starch mass ratio ranges from .09-.444 and the carrageenan to starch mass ratio ranges from .093-.452.

Regarding claim 12, Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.
Masuda, paragraph 20, teaches the plasticizer (C) used in the present invention is not particularly limited, and examples thereof include glycerin, sorbitol, propylene glycol, polyethylene glycol, and the like. 

Regarding claim 13, Masuda, paragraph 20, teaches the plasticizer in the soft capsule film is preferably contained in an amount of 30 to 60 parts by mass, particularly 

Regarding claim 14, Masuda, paragraph 11, teaches it is preferable to use iota carrageenan and kappa carrageenan from the viewpoint of gelling ability, and it is particularly preferable to use a mixture of iota carrageenan and kappa carrageenan. 
Masuda, paragraph 16, teaches the type of starch to be subjected to the oxidation treatment is not particularly limited, and examples thereof include unmodified starch such as corn starch, waxy corn starch, tapioca starch, potato starch, sweet potato starch, and wheat starch. A mixture of two or more of these starches may be oxidized.
Masuda, paragraph 23, teaches the soft capsule film can be produced according to a conventional method. For example, carrageenan, oxidized starch and / or bleached starch, a plasticizer, and various additives as necessary may be stirred and dispersed in water. 
Masuda, paragraph 20, teaches the plasticizer (C) used in the present invention is not particularly limited, and examples thereof include glycerin, sorbitol, propylene glycol, polyethylene glycol, and the like. 
Fujino, abstract, teaches a modified starch is produced by heating a moistened mixture of starch. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a combination of the modified starch as taught by Fujino and oxidized 

Regarding claim 15, Masuda, paragraph 11, teaches it is preferable to use iota carrageenan and kappa carrageenan from the viewpoint of gelling ability, and it is particularly preferable to use a mixture of iota carrageenan and kappa carrageenan. 
Masuda, paragraph 12, teaches the solid component is a film composition obtained by removing purified water and a plasticizer.
Masuda, paragraph 16, teaches the type of starch to be subjected to the oxidation treatment is not particularly limited, and examples thereof include unmodified starch such as corn starch, waxy corn starch, tapioca starch, potato starch, sweet potato starch, and wheat starch. A mixture of two or more of these starches may be oxidized.
Masuda, paragraph 23, teaches the soft capsule film can be produced according to a conventional method. For example, carrageenan, oxidized starch and / or bleached starch, a plasticizer, and various additives as necessary may be stirred and dispersed in water. 
Masuda, paragraph 20, teaches the plasticizer (C) used in the present invention is not particularly limited, and examples thereof include glycerin, sorbitol, propylene glycol, polyethylene glycol, and the like. 
Fujino, abstract, teaches a modified starch is produced by heating a moistened mixture of starch. 


Regarding claim 16, Masuda, paragraph 20, teaches the plasticizer (C) used in the present invention is not particularly limited, and examples thereof include glycerin, sorbitol, propylene glycol, polyethylene glycol, and the like. 
Masuda, paragraph 20, teaches the plasticizer in the soft capsule film is preferably contained in an amount of 30 to 60 parts by mass, particularly 40 to 50 parts by mass, with the total amount of solid components being 100 parts by mass.
Masuda, paragraph 12, teaches the content of kappa carrageenan is preferably 0.1% by mass or more, more preferably 0.3% by mass or more, based on the total amount of solid components, from the viewpoint of gelation strength, from the viewpoint of film strength (fragility). More preferably, it is 0.4 to 0.7% by mass.

Regarding claim 17, Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.
Masuda, paragraph 12, teaches the content of iota carrageenan is preferably 8 to 40% by mass, based on the total amount of solid components, from the viewpoint of film strength and fluidity of the film solution. 

Masuda, paragraph 12, teaches the solid component is a film composition obtained by removing purified water and a plasticizer.
Fujino, abstract, teaches a modified starch is produced by heating a moistened mixture of starch. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a combination of the modified starch as taught by Fujino and oxidized starch as taught by Masuda to prevent oxidation during dry storage and to increase of solubility in water at 40oC.

Regarding claim 18, Masuda, paragraph 29, teaches the form of the content may be any of a solution, a suspension, a paste, a powder, a granule, and the like.

Regarding claim 19, Masuda, paragraph 12, teaches the content of iota carrageenan is preferably 8 to 40% by mass, based on the total amount of solid components, from the viewpoint of film strength and fluidity of the film solution. 
Masuda, paragraph 19, teaches the content of (B) oxidized starch and / or bleached starch is preferably 90% by mass or less based on the total amount of solid components and preferably 60% by mass or more in terms of adhesive strength.

Regarding claim 20, Masuda, paragraph 12, teaches the content of iota carrageenan is preferably 8 to 40% by mass, based on the total amount of solid components, from the viewpoint of film strength and fluidity of the film solution. 
Masuda, paragraph 19, teaches the content of (B) oxidized starch and / or bleached starch is preferably 90% by mass or less based on the total amount of solid components and preferably 60% by mass or more in terms of adhesive strength.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (WO2012070577, English translation) in view of Fujino et al (JP2001275585, English translation) as applied to claim 1 and further in view of Muller et al (20130216618).  
Masuda, paragraph 9, teaches it is possible to stably provide soft capsules having excellent film performance such as blocking resistance, elasticity and transparency without using animal derived gelatin.
Masuda, abstract, teaches a soft capsule coating characterized by containing (A) carrageenan, (B) oxidized starch and/or bleached starch, and (C) a plasticizer.
Fujino, abstract, teaches a modified starch is produced by heating a moistened mixture of starch. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a combination of the modified starch as taught by Fujino and oxidized starch as taught by Masuda to prevent oxidation during dry storage and to increase of solubility in water at 40oC.

Muller teaches a soft capsule based on starch. 
Muller, paragraph 36 of the PGPUB, teaches, with regard to the origin, root starches, for example, potato starches or tapioca starches are preferred because they have low gelatinization temperatures in comparison with starches of other origin and the solidification and/or gelation of the casting composition to form films for the production of soft capsules is therefore possible even at low temperatures.
Muller, paragraph 44 of the PGPUB, teaches in addition, waxy starches, in particular crosslinked and/or substituted waxy starches are preferred. Waxy starches are advantageous with regard to transparency.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a waxy potato starch as taught by Muller as the oxidized starch as taught by the references above to form films for the production of soft capsules at low temperatures compared with starches of other origin and to obtain a transparent film. 

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
Applicant argues Fujino: is completely silent about a soft capsule shell as in Masuda; and, to the contrary, describes applications that a person of ordinary skill in the art (a skilled artisan) would have understood as different therefrom.

Although Fujino does not explicitly teach a specific usage being a “soft capsule” as taught in Masuda, both Masuda and Fujino are drawn to a starch used in the food field. (Masuda, [0002]; Fujino, Abstract). 
Therefore, given that both Masuda and Fujino are drawn to the use of starch in a food field and given Fujino provides proper motivation to combine, the examiner’s position reminds that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda to prevent oxidation during dry storage and to increase of solubility in water at 40oC, which would be a desirable property in Masuda, absent evidence to the contrary. 
Further, while Fujino may disclose other applications of the modified starch, Fujino broadly teaches using the modified starch in the food field (Fujino, Abstract). Therefore, Fujino does not exclude the modified starch being used in a soft capsule, which is in the food field. 
Even if the modified starch of Fujino and Masuda may be drawn to different end uses, the fact remains It is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103.
(e.g., viscosity and spinnability at the same concentration) - as evidenced by, e.g., the Dictionary of Starch Science (which Applicant first provided and explained in the RCE filed May 11, 2018).
Thus, even if Masuda teaches mass ratios of iota carrageenan to the starch thereof and of carrageenan comprising the iota carrageenan to the starch thereof overlapping the instantly claimed mass ratios as asserted by the OA (OA, page 3, paragraph “Therefore”), Masuda and Fujino neither disclose nor suggest said mass ratios for heat-moisture-treated starch - i.e., Masuda and Fujino neither disclose nor suggest translation of mass ratios taught for oxidized and/or bleached starch (as in Masuda) to a starch such as that of Fujino. To the contrary, Masuda and Fujino are completely silent about the combination of starch such as that of Fujino with (iota) carrageenan or a plasticizer, much less both, as in Masuda.
Examiner respectfully traverses. 
While it is agreed that the oxidized starch and the heat moisture treated starch may have different and/or chemical properties, reading the reference as a whole, Fujino teaches:
[0003]  As a low-viscosity product, there is a modified starch oxidized with sodium hypochlorite, but the viscosity increases when the temperature is lowered after solution.
[0005] Oxidized starch is often used for these purposes, but the modified starch according to the method of the present invention was intended to be used in a wide 
Given Fujino recognized an improvement by using the modified starch compared to an oxidized starch for the same or related purpose and given that Masuda and Fujino are drawn to the use of starch in the food field and given Fujino provides proper motivation to combine, the examiner’s position remains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda. 
Further, given that Fujino discloses the modified starch used in a broad range of purposes, such as oxidized starch, given the Fujino does not teach that an amount of modified starch used must be different compared to an amount of the oxidized starch used, given that the motivation of using the modified starch of Fujino is based on the modified starch itself and not based on the amount and the rejection relies of Fujino to teach replacing the oxidized starch of Masuda with the modified starch of Fujino and not the amount of starch used in Masuda, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda to prevent oxidation during dry storage and to increase of 
Further, Applicant argues accordingly, from Masuda and Fujino, not only would a skilled artisan not have had the requisite reasonable expectation of success in making the proposed combination, much less without undue experimentation, as explained above, but the skilled artisan would have instead considered the proposed combination merely as an invitation to experiment / obvious-to-try situation without a finite number of identified, predictable solutions. Invitations to experiment and/or information which establishes no more than an obviousness-to-try situation have long been held not to constitute obviousness under 35 U.S.C. § 103. 
Examiner respectfully traverses. 
Given that both Masuda and Fujino are drawn to the use of starch in the food field and given Fujino provides proper motivation to combine, the examiner’s position remains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda. It is the examiner’s position that there would be a reasonable expectation of success
 It is well settled that obviousness does not require absolute predictability of success; all that is required is a reasonable expectation of success. In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009); In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). See MPEP 2143E.
(i.e., Masuda’s starch) with another component not disclosed to provide such results (i.e., Fujino’s starch) (Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346, 1356 (Fed. Cir. 2013)).
Given that both Masuda and Fujino are drawn to the use of starch in the food field and given Fujino provides proper motivation to combine, the examiner’s position remains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modified starch as taught by Fujino as the starch as taught by Masuda. It is the examiner’s position that there would be a reasonable expectation of success. 
Applicant further argues thus, and as Fujino is silent about a soft capsule shell as in Masuda and Masuda is silent about starch such as that of Fujino as discussed above, the skilled artisan would have considered that the prior art as a whole therefore suggests that, when it comes to using starch such as Fujino’s in combination with iota carrageenan for a soft capsule such as Masuda’s, a ratio of iota carrageenan to said starch must be 0.20 to 0.28 - winch does not approach or ever meet the 0.4 minimum of the content mass ratio [(A)/(B)] as claimed - to attain excellent shell performance (ie mechanical strength, storage stability, and transparency as described by Minoru as noted above), winch, as noted above, Masuda critically requires. Rather, even if 
Fujino is only used as teaching reference in order to teach a heat-moisture-treated starch. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
As stated above, the iota carrageenan to starch mass ratio ranges from .09-.444 and the carrageenan to starch mass ratio ranges from .093-.452.
Further, although Masuda discourages having a viscosity of a capsule film solution becoming too high, the disclosure of Masuda does not exclude using the modified starch of Fujino with the weight of the starch disclosed by Masuda. Specifically, the Fujino broadly is drawn to solve problems even when the temperature after the solution decreases. 
Further, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, and the soft capsule having the claimed film weight of the modified starch would be predictable.”
Further, applicant argues even if a skilled artisan had replaced Masuda’s starch with Fujino’s starch and, moreover, somehow arrived at mass ratios as claimed, those results would have been completely unexpected as, e.g., explained with respect to Kenji by the Amendment filed January 30, 2020 and the Fourth Declaration of Kazuhiko Watanabe filed therewith.
Applicant respectfully traverses. 
The data to establish unexpected results is unpersuasive. 
The data is not commensurate in scope with the scope of the claims. 
The data only shows:
A specific amount of iota carrageenan
A specific amount of heat-moisture treated starch
A specific amount of kappa carrageenan
A specific amount of oxidized starch
A specific amount of glycerin 
While the present claims broadly recite any amount of iota carrageenan and any amount of heat-moisture- treated starch. 
Further, the data does not show using the amount of the A/B ratio at the lower 

end value and the upper end value (i.e, .4; 3). 


As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Further, there is no proper side-by-side comparison. Specifically, the closest side-by-side comparison is example 4 and comparative example 8. However, besides using different types of starch, it is also noted that the amount of water is different in example 4 compared to comparative example 8. It is unclear if the advantageous properties of the claimed invention are due to the different starches or the amounts of purified water used. 
Further, it is noted that Minoru is not used in the present rejection.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6375981 teaches modified starch useful in forming flexible films wherein such materials may be of lower molecular weight, prepared by heating the modified starch alone or by subjecting the starch to a hydrolytic acid and/or heat treatment, or by any other known method designed for the thermal conversion of the starch, such as enzymic heat treatment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/18/2021